Pee Curiam
: These commissioners, under the provisions of chapter 725 of the Laws of 1905, have been awarded §2,000 each in a condemnation proceeding. The city of New York appeals. The commissioners claimed §8,000 each; an affidavit on behalf of the city suggested §1,000 each, with a possible §1,250. The court allowed §2,000 each. While this amount seems large for the amount of work shown by'the record, there are not sufficient facts before us to justify the conclusion that there is an .abuse of the judicial discretion vested in the court at Special Term. Without desiring to establish a precedent for future cases where the, matters are more fully presented to the court, we are not disposed to reverse the order before us. Woodward, Jenks, Hooker, Gaynor and Rich, JJ., concurred. Order affirmed, with ten dollars costs and disbursements.